EXAMINER’S REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon consideration of the claim amendments and Applicant remarks filed on 4 December 2020, the arguments are persuasive and the rejections over Hoffman in view of AU 2009298228 and GB 1524726 as well as AU 2010272557 in view of AU 2009298228 are withdrawn, because the prior art does not teach or suggest wherein the integrated apparatus is positioned outside a centrifugal basket of the centrifuge, and wherein the integrated apparatus includes at least one broadband source for illuminating at least part of a surface of the filling material, and a light detector arrangement comprising a plurality of light detectors being adapted to receive light reflected from the filling material. AU 2009298228 does not disclose a filling material inside a centrifuge, and the printing web material 101 of AU 2009298228 is not analogous to the “filling material” of claim 29. GB 1524726 applies transmission of a light source and measures absorption whereas claim 29 relates to reflection. AU 2010272557 does not disclose the integrated apparatus being positioned outside the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774